Citation Nr: 1636465	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  12-00 061A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to an initial compensable rating for bilateral pes planus, prior to April 6, 2011.
 
2. Entitlement to a rating higher than 30 percent disabling for bilateral pes planus, from April 6, 2011.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel




INTRODUCTION

The Veteran had active service from January 1990 to August 1994. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The April 2010 rating decision, in pertinent part, assigned a noncompensable disability rating for the Veteran's pes planus, effective August 19, 2009.

In a November 2011 rating decision, the RO granted an increased evaluation of 30 percent for the Veteran's bilateral pes planus, effective April 2011.  The RO readjudicated the claim again in a February 2016 rating decision and continued the evaluations. 


FINDINGS OF FACT

1.  Prior to April 6, 2011, the Veteran's bilateral pes planus was manifested by objective evidence of pronation and pain on use.

2.  From April 6, 2011, the Veteran's bilateral pes planus was not manifested by extreme tenderness of the plantar surfaces of the feet, or marked inward displacement and severe spasm of the tendo Achilles on manipulation.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 30 percent, but no higher, for bilateral pes planus prior to April 6, 2011, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5276 (2015).
 
2. The criteria for a rating higher than 30 percent for bilateral pes planus beginning April 6, 2011 are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, DC 5276 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The VA has a duty to provide specific notification to the Veteran and assist him with the development of evidence pursuant to the Veterans Claims Assistance Act (VCAA).  In a claim for an increased evaluation, the VCAA requires generic notice, that is, namely, information sent to the Veteran indicating that he or she must submit evidence demonstrating a worsening or increase in severity of the disability, the effect that worsening has on employment, and general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in September 2009 and September 2010 that fully addressed all notice elements.  The Board notes that the Veteran's disagreement is with the initial evaluation following the grant of service connection.  It has been held that once service connection is granted, the claim is substantiated and additional notice is not required.  Any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b). 

Additionally, VA has a duty to assist the Veteran in claim development. This includes assisting in the procurement of service treatment records and pertinent medical records, as well as providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In this case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained post-service treatment records, and multiple VA medical opinions and examinations pertinent to the issue on appeal.  VBMS and Virtual VA records were reviewed.  Therefore, the available medical evidence and records have been obtained in order to make an adequate determination.  Neither the Veteran nor his representative has identified any additional existing evidence that has not been obtained or is necessary for a fair adjudication of the claim. 

The VA's duty to assist in the development of the claim is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, Smith v. Principi, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II. Increased Rating

Service connection for bilateral pes planus was established by an April 2010 rating decision, at which time a noncompensable rating was assigned, effective from August 19, 2009.  In July 2010, the Veteran disagreed with the noncompensable rating assigned in the April 2010 rating decision.  A November 2011 rating decision increased the Veteran's disability rating for bilateral pes planus to 30 percent, effective April 6, 2011.  A February 2016 rating decision continued the current evaluations.

The Veteran seeks an initial compensable disability rating for his bilateral pes planus, and a rating higher than the 30 percent evaluation he currently receives.  

Applicable Laws

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate DCs identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable general policy considerations are: interpreting reports of examination in light of the whole recorded history and reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal arises from the initially assigned rating, as in the instant case, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has considered the entire record, including the Veteran's VA clinical records and private treatment records.  These show complaints and treatment, but will not be referenced in detail.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will discuss the evidence pertinent to the rating criteria and the current disability.

The Veteran is rated under DC 5276.  A 10 percent rating is warranted when there is moderate bilateral or unilateral pes planus with weight-bearing line over or medial to great toe, inward bowing of the tendo Achilles, and pain on manipulation and use of the feet.  See 38 C.F.R. § 4.71a, DC 5276. 

A rating of 30 percent is warranted when there is severe flatfoot including objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  Id. 

A rating of 50 percent is warranted for pronounced flatfeet including marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendoachillis on manipulation, not improved by orthopedic shoes or appliances.  Id.

A. Prior to April 06, 2011, Entitlement to an Initial Compensable Rating for Bilateral Pes Planus

Prior to April 6, 2011, the Veteran's bilateral pes planus is rated as noncompensable, effective August 19, 2009, under 38 C.F.R. § 4.71a, Diagnostic Code 5276.

The Veteran's entire medical history, including service treatment records, was duly considered during the adjudication of this appeal for an initial increase in his disability rating.  Service treatment records show that the Veteran was referred for a consultation with a provisional diagnosis of bilateral foot pain with pes cavus deformity in April 1992.  Service treatment records reflect that "mild asymptomatic pes planus" was noted upon the Veteran's August 1994 discharge examination.  See August 1994 Report of Medical Examination.  

Post service private treatment records dated from 2006 reflect the Veteran's ongoing treatment for bilateral foot pain.  See, e.g., November 2006 Ouch Sports Medical Center note ("c/o...bilateral foot pain...pes planus noted.").  At a March 2006 podiatrist appointment, the Veteran reported "problems with flat feet over the years," identifying his use of a "variety of orthotics," but noting that these were "too hard" and that he preferred the use of danner boots for his job resulting in no pain "unless he is standing for 8 hours or so."  See June 2006 Dr. K.N. note.  Upon physical evaluation, the podiatrist noted "excessive pronation" and "moderately flexible flat feet with weightbearing," and prescribed new orthotics.  Id.  

The Veteran was afforded a VA examination in March 2010.  The Veteran reported constant pain of a 9 out of 10 severity in both feet, aggravated by physical activity, including standing and walking.  The Veteran reported weakness, swelling, and stiffness, and only pain, stiffness and fatigue when at rest.  The Veteran noted the use of medication and orthotics for the pain.  Physical evaluation revealed bilateral tenderness and moderate tenderness of the plantar surface of both feet.  Bilateral examination revealed "slight degree of valgus" correctable with manipulation.  No tightening of the Achilles tendon was found, nor hallux rigidus or hallux valgus.  
Pes cavus, hammer toes, Morton's Metatarsalgia were not found to be present, nor was any limitation of the Veteran's standing or walking observed.  The examiner identified pain that was not relieved by the Veteran's corrective shoe wear, tenderness and mild valgus.  X-ray revealed osteoarthritis and a plantar calcaneal spur of the right foot and a normal x-ray of the left.  The Veteran was diagnosed with bilateral pes planus, and osteoarthritis and plantar calcaneal spur of the right foot.  

Shortly after the Veteran's VA examination, he sought treatment from his private podiatrist for bilateral foot pain with weight bearing, noting that his pain is decreased when wearing his work boots with orthotics.  See May 2010 Dr. C.T. note.  The Veteran reported numbness, burning and swelling in his feet.  Physical evaluation revealed "excessive pronation" on bilateral weight bearing, tenderness, and mild pain of his right tendon.  An impression of posterior tibial tendinitis of the right foot was noted and capsulitis of the left foot was identified.  

The Veteran was seen at the VAMC in August 2010 for evaluation of new orthotics, reporting his use of custom orthotics for the past 20 years and that he has had the same pair for the last four years, but "his feet are starting to hurt more and more."  See August 2010 VAMC Podiatry Consult.  Physical examination revealed a decreased medial arch and "pronation noted in stance."  Id.  

The Veteran has indicated that he experiences constant foot pain requiring the use of custom orthotics and "medication for foot pain [that] does not offer relief."  See October 2010 VA Form 21-4138.  

As stated previously, under DC 5276, a rating of 30 percent is warranted when there is severe flatfoot including objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  See 38 C.F.R. § 4.71a, DC 5276.

Here, resolving all doubt in favor of the Veteran, the evidence of record establishes that the Veteran is entitled to a rating of 30 percent, but no higher, prior to April 6, 2011.  As noted above, there is evidence of a marked deformity, "excessive pronation," and the Veteran suffered from pain on use.  

The Board has considered additional Diagnostic Codes for the feet; however, there is no other rating code that would allow a separate compensable and/or increased rating for the Veteran's symptoms.  The Veteran has not been diagnosed with weak foot (DC 5277), claw foot (DC 5278), Morton's disease (DC 5279), hallux valgus (DC 5280), hallux rigidus (DC 5281), hammer toe (DC 5282) affecting all toes, malunion or nonunion of tarsal or metatarsal bones (DC 5283), or other foot injuries (DC 5284) that have been associated with the service connected bilateral pes planus.  Moreover, in Copeland v. McDonald, 27 Vet. App. 333 (2015), the Court held that when a condition is specifically listed in the Schedule, it may not be rated by analogy.  See Suttman v. Brown, 5 Vet. App. 127, 134 (1993) (providing that "[a]n analogous rating . . . may be assigned only where the service-connected condition is 'unlisted.'").  As the Veteran's pes planus is a listed condition under Diagnostic Code 5276, VA has a duty to apply that diagnostic code to his disability and determine the appropriate disability rating.  Indeed, because the Veteran's service-connected bilateral foot disability has been diagnosed as pes planus, which is a listed foot condition and not one that needs to be rated by analogy, it should be evaluated under Diagnostic Code 5276 and not Diagnostic Code 5284.  See Yancy v. McDonald, 25 Vet. App. 484, 491 (2016) (holding that the "plain meaning of the word 'injury' limits the application of [Diagnostic Code] 5284 to disabilities resulting from actual injuries to the foot, as opposed to disabilities caused by, for example, degenerative conditions).  

Lastly, when assessing the severity of a musculoskeletal disability that is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see 38 C.F.R. §§ 4.40, 4.45.  However, while the Veteran has reported having pain and fatigability, the rating under Diagnostic Code 5276 in this case is not based on limitation of motion, but rather, the functional impairment resulting from the foot disability.  Thus, a higher rating is not warranted pursuant to DeLuca or 38 C.F.R. §§ 4.40, 4.45.

Lay reports of symptoms and history associated with the bilateral foot disability have been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  However, the clinical evidence offering detailed, specific, objective determinations pertinent to the rating criteria and manifestations associated with the bilateral foot condition is found to be the most probative and credible evidence with regard to evaluating the pertinent symptoms for the bilateral foot disability on appeal.

B. For the Period Following April 6, 2011, Entitlement to a Rating Higher Than 30 Percent for Bilateral Pes Planus.

From April 6, 2011, the Veteran's bilateral pes planus is rated as 30 percent disabling under 38 C.F.R. § 4.71a, DC 5276.

The Veteran was afforded a VA examination in April 2011.  He reported painful feet, with no relief from inserts or medication.  The Veteran described his pain as "burning, aching, oppressing, sharp, cramping, pins and needles and numbness" and at a level of 10 occurring 3 times a day for 6 to 8 hours.  The Veteran reported that his pain is exacerbated by activity and accompanied by stiffness, weakness, swelling and fatigue, with pain and stiffness at rest.  Physical evaluation revealed 
the use of orthotics with no unusual shoe wear pattern or abnormal gait, and "deformity of marked pronation" bilaterally.  Moderate tenderness of the plantar surface of both feet was noted.  Bilateral examination revealed "slight degree of valgus" correctable with manipulation.  No tightening of the Achilles tendon was found, nor hallux rigidus or hallux valgus.  Pes cavus, hammer toes, Morton's Metatarsalgia were not found to be present.  X-ray revealed osteoarthritis and "insignificant" and asymptomatic plantar calcaneal spur of the right foot.  The Veteran was diagnosed with bilateral pes planus, and osteoarthritis and plantar calcaneal spur of the right foot.  The examiner observed limitations with standing and walking and objective factors of pain and flat feet with required shoe inserts.

The Veteran was most recently afforded a VA examination in October 2015.  He reported bilateral plantar pain exacerbated by standing and walking and that he previously used orthotics "but they do not help and he no longer uses them."  The Veteran denied flare-ups but identified functional impairment, noting however that he now works a sedentary job.  Physical evaluation revealed bilateral pain, accentuated with manipulation and use, bilateral swelling, and orthotics that do not provide relief.  No characteristic callouses were identified, nor was any extreme plantar tenderness noted.  The examiner identified decreased longitudinal arch height on weight bearing, but no evidence of any marked deformity was found.  No inward bowing of the Achilles tendon or spasms of the tendon were demonstrated.  No hallux rigidus, hallux valgus, pes cavus, hammer toes, Morton's metatarsalgia were found to be present.  

Here, the evidence of record establishes that the Veteran's current rating of 30 percent is appropriate.  Medical evidence indicates that the Veteran has pain on manipulation and use, and some evidence of a marked deformity as the April 2011 VA examiner noted marked pronation, as did the May 2010 private podiatrist and August 2010 orthopedist.  However, there is no evidence that the Veteran's symptoms warrant a 50 percent rating, as he does not have extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendoachillis on manipulation.  

The Board has considered additional Diagnostic Codes for the feet; however, there is no other rating code that would allow a separate compensable and/or increased rating for the Veteran's symptoms.  The Veteran has not been diagnosed with weak foot (DC 5277), claw foot (DC 5278), Morton's disease (DC 5279), hallux valgus (DC 5280), hallux rigidus (DC 5281), hammer toe (DC 5282) affecting all toes, malunion or nonunion of tarsal or metatarsal bones (DC 5283) or other foot injuries (DC 5284) that have been associated with the service connected bilateral pes planus.  Moreover, in Copeland v. McDonald, 27 Vet. App. 333 (2015), the Court held that when a condition is specifically listed in the Schedule, it may not be rated by analogy.  See Suttman v. Brown, 5 Vet. App. 127, 134 (1993) (providing that "[a]n analogous rating . . . may be assigned only where the service-connected condition is 'unlisted.'").  As the Veteran's pes planus is a listed condition under Diagnostic Code 5276, VA has a duty to apply that diagnostic code to his disability and determine the appropriate disability rating.  Indeed, because the Veteran's bilateral foot disability has been diagnosed as pes planus, which is a listed foot condition and not one that needs to be rated by analogy, it should be evaluated under Diagnostic Code 5276 and not Diagnostic Code 5284.  See Yancy v. McDonald, 25 Vet. App. 484, 491 (2016) (holding that the "plain meaning of the word 'injury' limits the application of [Diagnostic Code] 5284 to disabilities resulting from actual injuries to the foot, as opposed to disabilities caused by, for example, degenerative conditions).  

Lastly, when assessing the severity of a musculoskeletal disability that is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see 38 C.F.R. §§ 4.40, 4.45.  However, while the Veteran has reported having pain and fatigability, the rating under Diagnostic Code 5276 in this case is not based on limitation of motion, but rather, the functional impairment resulting from the foot disability.  Thus, a higher rating is not warranted pursuant to DeLuca or 38 C.F.R. §§ 4.40, 4.45.

Lay reports of symptoms and history associated with the bilateral foot disability have been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  However, the clinical evidence offering detailed, specific, objective determinations pertinent to the rating criteria and manifestations associated with the bilateral foot condition is found to be the most probative and credible evidence with regard to evaluating the pertinent symptoms for the bilateral foot disability on appeal.

Extraschedular Considerations

The Board has considered whether referral for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is indicated. 

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation Service for a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the schedular ratings for the service-connected disabilities are inadequate. 

This is accomplished by comparing the level of severity and symptomatology of the service-connected disabilities with the established criteria.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed. Cir. 2009).

If the criteria reasonably describe a veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun, Id.   

Here, the rating criteria of DC 5276 reasonably describe and assess the Veteran's disability level and symptomatology.  The Veteran's foot disability primarily manifests in pain and discomfort on use.  The manifestations are contemplated by the provisions of the rating schedule.  As the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate.  Thus, the Board finds no basis for referring the case for extraschedular consideration. 

Additionally, the Veteran may be awarded extraschedular ratings based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for disabilities that can be attributed only to the combined effect of multiple conditions.

The Board notes that in Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that entitlement to a total disability rating based on individual unemployability (TDIU) claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran has not raised a claim for TDIU and the evidence does not indicate that he is unemployable due to his pes planus.  Accordingly, the Board finds that Rice is not applicable in this case.

      (CONTINUED ON NEXT PAGE)









ORDER

Prior to April 6, 2011, entitlement to an initial rating of 30 percent for the Veteran's bilateral pes planus is granted, subject to statutory and regulatory provisions governing the payment of monetary benefits.

From April 6, 2011, entitlement to a rating higher than 30 percent for the Veteran's bilateral pes planus, is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


